DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 16, the numeral 44 for mixture outlet is not shown in the drawings. On page 17, the ‘jamming mechanism’ is described but it doesn’t describe how it ‘jams’ but how it releases. This is confusing.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixture outlet 44 and the jamming mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,3,7,8,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not further limit the ‘station’ of claim 11.  The intended use of holding a powder chamber is not a positive limitation and therefore claims 1-10 do not further define the station of claim 11.  If Applicant intends to limit the station to the particulars of the powder chamber then the claims and preamble should recite a combination of the station and powder chamber.
Claim 1, how does one of the sectors ‘allow’ the chamber to be locked?  Locked to what? Is the casing and sector locked to one another?
Claims 2 and 3, ‘’form and force-fittingly’ is unclear.
The claims recite ‘an opening’ in the first sector and ‘an opening’ in the second sector.  Claim 7 recites ‘the opening.’ Which one? Claim 6 says the opening is a mixture outlet, claim 7 says this opening/mixture outlet is ‘parallel’ to axis but then says the mixture outlet is ‘angled’ to such axis. This is contradictory and confusing. Also, ‘the axis’ lacks antecedent basis.

Claim 9, ‘lateral displacement’ relative to what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Olmo-7980923.
Olmo discloses 11. (Previously Presented) A station 1, in particular for powder polishing devices 2a,2b, wherein the station 1 is provided with two substantially opposite connecting sections (53/56 and 38; 38 opposes 53 -Fig 6, thus is opposite), and that the connecting sections (53 and 38) are designed to hold a powder chamber 2a,2b.  
12. (Previously Presented) The station according to claim 11 comprising a jamming mechanism (outside of 53/56 for holding clamping ring 38) designed to move at least one of the connecting 
13. (Previously Presented) The station according to claim 11 comprising an arrangement aid 55 designed to facilitate an arrangement of a powder chamber via 54 on base of powder chamber (col. 8, line 65- col 9, line 1).   
1. (Currently Amended) The station of claim 11, wherein the powder chamber 2a,b, comprises a casing 11 and two functional sectors 60 and 8, wherein the two functional sectors 60,8 are arranged to be opposite to each other (fig 2), wherein at least one functional sector 60 is designed to provide an opening for mount 23/17/39 for a working medium such as air or a mixture of powder and air, and wherein at least one 8 of the two functional sectors is designed to allow the powder chamber to be locked via 10 threads to 11 casing threads (Fig 2)(col 10, lines 30-38).  
2. (Currently Amended) The station according to claim 1, wherein a first functional sector 60 is a bottom plate which is form and force-fittingly via seals, and removable, connected with the casing 11 via 48.  
3. (Currently Amended) The station according to one of the claims-4 2, wherein a second functional sector 8 is designed as a removable closure element lid 8 arranged form and force-fittingly on the casing 11 via seal part 10.  
4. (Currently Amended) The station according to claim 1, wherein the locking causes the powder chamber to be sealed (col 7, line 62-col 8, line 3) , wherein the locking is by means (sealing part 10 screwed to casing 11 from functional sector 8 along axis toward 
5. (Currently Amended) The station according to claim 4_2 wherein the first functional sector 60 comprises an opening 23/17/39 designed as inlet for the working medium.  
6. (Currently Amended) The station according to claim 13, wherein the second functional sector 8 comprises an opening 16 designed as a mixture outlet for a mixture of powder and air.  
7. (Currently Amended) The station according to claim 6, wherein the opening, as best understood, is a central opening within chamber 24, parallel to the axis directed from one functional sector to the other functional sector, wherein the mixture outlet 16, facing outward at an angle to axis toward the inside of the powder chamber 11, is arranged angled to such axis (Fig 2).  
8. (Currently Amended) The station according to claim 6 wherein the powder chamber 2a,b is designed rotationally symmetrical about a longitudinal axis, as best understood, and that the openings (23/17/39 and 16, via 24) of the functional sectors are substantially on the rotational axis.  
9. (Currently Amended) The station according to claim 1, wherein at least one functional sector 60 is provided with a recess within 31 (see Fig 5, col 11, line 11) which is designed to prevent the lateral displacement of the powder chamber ( to lock in place, col 11, line 12).  
10. (Currently Amended) The station according to claim 1, wherein the powder chamber 2a,2b is at least partly magnetic (col 3, lines 48-67 disclose the powder chambers 2a,b can have magnetic strips-line 66.) 
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar blasting devices with powder chambers and stations.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 16, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723